Citation Nr: 1634932	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an effective date earlier than October 21, 2010, for the award of a 60 percent rating for residuals of right total knee arthroplasty.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1984 to May 1988 and from July 1988 to May 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Chicago, Illinois RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the Chicago RO to take place in April 2016.  However, prior to that date, in March 2016, the Veteran contacted VA and requested that his hearing be rescheduled and relocated to the St. Louis RO.  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a hearing before the Board at the St. Louis RO addressing the issue seeking an effective date earlier than October 21, 2010, for the award of a 60 percent rating for residuals of right total knee arthroplasty.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Thd claim should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

